Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 1 of 7 PageID #: 5328



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                     Plaintiff,

  v.                                          CRIM. NOS. 1:11CR27, 1:13CR74
                                                           (Judge Keeley)

  NICOLE PIERCE,

                     Defendant.

          MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
        RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
       3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]

                                    I. Background

         On   July   8,   2011,   in    Criminal     Action   No.   1:11CR27,   the

  defendant,    Nicole     Pierce      (“Pierce”),    pleaded   guilty   to   Count

  Twenty-Eight, Aiding and Abetting in the Distribution of Heroin

  within 1,000’ of a Protected Location, in violation of 21 U.S.C.

  §§ 841(b)(1)(C) and 860, and Count Thirty Two, Aiding and Abetting

  in the Possession, Sale and Disposal of a Stolen Firearm, in

  violation of 18 U.S.C. §§ 922(j) and 924(a)(2)(Dkt. No. 360). 1 On

  October 21, 2011, the Court sentenced Pierce to eighteen (18)

  months of incarceration on each count, to be served concurrently

  (Dkt. No. 548). Her sentence included two concurrent terms of



  1  Unless noted, all docket entry citations are to 1:11CR27. The
  defendant is named Nikki Pierce in Case No. 1:11CR27 and Nicole
  Nikki Pierce in Case No. 1:13CR74.
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 2 of 7 PageID #: 5329
  USA v. PIERCE                                        1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  supervised release, three (3) years for Count Twenty-Eight and six

  (6) years for Count Thirty-Two. Id.

         Pierce commenced her first term of supervised release on June

  8, 2012 (Dkt. No. 665). On May 1, 2013, the Court revoked Pierce’s

  supervised release and sentenced her to eighteen (18) months of

  incarceration on each count, to be served concurrently (Dkt. No.

  679). Her revocation sentence was to be followed by fifty-four

  (54)   months   of   supervised   release    on   Count   Twenty-Eight   and

  eighteen (18) months of supervised release on Count Thirty-Two, to

  be served concurrently. Id.

         On September 4, 2013, while serving her revocation sentence,

  Pierce was one of two defendants named in a ten-count indictment

  in Criminal Action No. 1:13CR74 (1:13CR74, Dkt. No. 1). On November

  15, 2013, Pierce pleaded guilty to Count Two, Aiding and Abetting

  in the Possession with Intent to Distribute Heroin, in violation

  of 21 U.S.C. § § 841(a), 841(b)(1), and 18 U.S.C. 2, and Count

  Four, Felon in Possession of a Firearm, in violation of 18 U.S.C.

  § § 922(g)(1) and 924(a)(2) (1:13CR74, Dkt. No. 41). On March 24,

  2014, the Court sentenced Pierce to seventy-one (71) months of

  incarceration on each count, to run concurrently. This sentence

  was to be served consecutively to the sentence imposed in Criminal

  Action No. 1:11CR27 (1:13CR74, Dkt. No. 62). Her sentence also


                                        2
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 3 of 7 PageID #: 5330
  USA v. PIERCE                                         1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  included a three (3) year term of supervised release on each count,

  to run concurrently. Id.

        On January 14, 2020, Pierce commenced her second term of

  supervised release in 1:11CR27, and her first term of supervised

  release in 1:13CR74 (Dkt. No. 1232). On November 12, 2020, the

  Court revoked Pierce’s supervised release and sentenced her to

  twenty-four     (24)   months   of   incarceration,     with   no   term   of

  supervised release to follow (Dkt. No. 1267). Pierce is currently

  incarcerated at the Federal Prison Camp in Alderson, West Virginia

  (“FPC Alderson”), with an anticipated release date of June 13,

  2022.

        On April 23, 2020, Pierce filed the pending pro se motion

  requesting that the Court recommend to the Bureau of Prisons

  (“BOP”) that she be released to a residential reentry center

  (“RRC”) under 18 U.S.C. Section 3624(c) (1:11CR27, Dkt. No. 1270,

  1:13CR74, Dkt. No. 150). 1 Her motion recognizes that the ultimate

  decision regarding RRC placement and home confinement lies with

  the BOP. Nevertheless, Pierce asserts that she is a good candidate

  for an RRC placement because such placement would aid her return



  1 Although Pierce captioned her pro se filing as a Motion for
  Recommendation Regarding Residential Reentry Center and/or Home
  Confinement Placement, her motion only requests that the Court
  recommend to the BOP that she be released to an RRC, not home
  confinement. Id. at 3-4.
                                 3
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 4 of 7 PageID #: 5331
  USA v. PIERCE                                            1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  to the community and her likelihood of successful reentry. Id. at

  3. Pierce also asserts that, while incarcerated, she has worked in

  facilities, laundry, and recreation. Id. at 4. Finally, citing

  United States v. Ceballos, 671 F.3d 852, 856 (9th Cir. 2011), 2

  Pierce argues, in error, that the Court may make an order “anytime”

  and that the BOP is required by statute to consider such orders.

  The government has not responded to Pierce’s motion.

                                  II. Discussion

        Title   18   U.S.C.   §   3624(c)(1),   or   the    Second   Chance   Act

  (“SCA”), provides:

        The Director of the Bureau of Prisons shall, to the extent
        practicable, ensure that a prisoner serving a term of
        imprisonment spends a portion of the final months of that
        term (not to exceed 12 months), under conditions that will
        afford that prisoner a reasonable opportunity to adjust to
        and prepare for the reentry of that prisoner into the
        community.

  The Director of the BOP also has the authority to “place a prisoner

  in home confinement for the shorter of 10 percent of the term of

  imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2).

  The   SCA   does   not   create   “an   enforceable   entitlement”     to   any


  2 Contrary to Pierce’s characterization, the United States Court
  of Appeals for the Ninth Circuit found that it lacked jurisdiction
  to review a recommendation to the Bureau of Prisons and noted that
  its holding did not deprive district courts of the authority to
  “make (or not make) non-binding recommendations to the Bureau of
  Prisons at any time - including but not limited to - during the
  sentencing colloquy.” Ceballos, 671 F.3d 852, 856 n. 2.

                                          4
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 5 of 7 PageID #: 5332
  USA v. PIERCE                                               1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  particular form of pre-release custody, but rather provides

  “merely an authorization . . . for non-prison confinement.” Prows

  v. Fed. Bureau of Prisons, 981 F.2d 466, 468-70 (10th Cir. 1992).

         To make determinations regarding pre-release custody, the BOP

  considers, among other factors, “any statement by the court that

  imposed the sentence [] concerning the purposes for which the

  sentence [of] imprisonment was determined to be warranted; or []

  recommending      any   type   of   penal       or   correctional    facility     as

  appropriate.” 18 U.S.C. § 3621(b)(4). A sentencing court may

  recommend that an offender be placed in a particular facility or

  program,    but   the   BOP    retains    the    ultimate    authority      to   make

  placement decisions. Tapia v. United States, 564 U.S. 319, 331

  (2011) (citing 18 U.S.C. § 3582(a)); United States v. Williams,

  2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (emphasizing that

  “it is inherently the authority of the Bureau of Prisons to

  transfer an inmate to home confinement, pursuant to 18 U.S.C. §

  3624(c)”).

         Courts are split regarding whether a sentencing court may

  make   such   a   recommendation       after     imposing    the   sentence.      See

  generally United States v. Reavis, 2018 WL 2376511, at *1-2 (E.D.

  Wis. May 23, 2018) (collecting cases); United States v. Doshi,

  2020 WL 1527186, at *1 (E.D. Mich. Mar. 31, 2020) (supplementing

  recommendation     made   at    time     of   sentencing     “in    light   of    the
                                           5
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 6 of 7 PageID #: 5333
  USA v. PIERCE                                                1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  interplay of changing circumstances and factors [due to COVID-19]

  and factors considered at sentencing”).

        Here, even assuming it has authority to make a post-sentencing

  recommendation to the BOP, the Court declines to do so. As other

  courts have observed, the BOP is best positioned to make pre-

  release custody determinations because it is “familiar with the

  offender and [her] adjustment in prison, [her] current treatment

  needs,      the    available       resources,        and    the     other   relevant

  considerations.” United States v. Ross, 2018 WL 2376510, at *2

  (E.D.    Wis.     May    24,   2018).    The   sentencing     court,     conversely,

  operates “only on a case-by-case basis, based on dated information,

  and lacking the BOP’s expertise in such matters.” Id. Therefore,

  a court in its discretion may deny an inmate’s request for a

  recommendation of pre-release custody, choosing instead to defer

  to the experience of the BOP. Accord United States v. Baker, 2016

  WL 11265415, at *2 (E.D. Tex. Jan. 6, 2016); United States v.

  Bishop, 2015 WL 13235851, at *3 (D. Haw. Oct. 2, 2015); United

  States v. Landers, 2013 WL 5530271, at *2 (D.S.C. Oct. 7, 2013).

        The    BOP        remains   better       positioned     to     determine    the

  availability of its own resources and whether Pierce’s conduct

  during her incarceration warrants placement at an RRC. Pierce’s

  case history discloses her inability or unwillingness to live a

  law-abiding       life,    and    that   she    is   imbued       with   criminogenic
                                             6
Case 1:11-cr-00027-IMK-MJA Document 1271 Filed 04/28/21 Page 7 of 7 PageID #: 5334
  USA v. PIERCE                                        1:11CR27, 1:13CR74
        MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
      RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
     3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
  thinking. Moreover, she has served only a small portion of her

  twenty-four (24) month term of imprisonment, a term which remains

  reasonable    given    her   extensive    criminal   history,    persistent

  noncompliance with conditions of release, and the continued danger

  she poses to the community. In light of these factors, and relying

  on the relevant case law, the Court exercises its discretion in

  favor of deferring to the expertise of the BOP and declines to

  recommend Pierce’s pre-release custody.

                                III. Conclusion

        For the reasons discussed, the Court DENIES Pierce’s Motion

  for Recommendation to Residential Reentry Center (1:11CR27, Dkt.

  No. 1270, 1:13CR74, Dkt. No. 150).

        It is so ORDERED.

        The Clerk SHALL transmit copies of this Order to counsel of

  record by electronic means and to the pro se defendant, certified

  mail and return receipt requested.

  DATED: April 28, 2021.

                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                        7
